Citation Nr: 9920154	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-46 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fractured nose.  

2.  Whether new and material evidence has been received 
sufficient to reopen a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to July 
1980.  The record reflects additional service from March 1983 
to February 1985.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions dated June 1986 and October 
1991, by the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs.  The June 1986 decision 
initially denied service connection for residuals of a broken 
or fractured nose.  The veteran indicated his disagreement 
with that decision.  The RO then found that service 
connection was warranted, but assigned a zero percent 
evaluation under the regulations in effect at the time, in a 
rating decision dated March 1987.  The veteran was initially 
denied service connection for a psychiatric disorder in a 
rating action dated April 1987, and he did not perfect an 
appeal.  A confirmed rating decision, dated October 1991, 
denied his claim to reopen this issue due to new and material 
evidence.  

The issue of an original increased evaluation for residuals 
of a nose fracture will be addressed in the remand section of 
the opinion.  


FINDINGS OF FACT

1.  In April 1987, the RO denied service connection for a 
psychiatric disorder on the basis that there was no current 
diagnosis of such a disorder, that there was no evidence of  
a nexus between any disorder and service, and also on the 
basis that personality disorders are not disabilities for 
purposes of VA law and regulation.  

2.  The evidence submitted since that denial shows a 
diagnosis of schizophrenia. 

3.  There is no medical evidence connecting the schizophrenia 
noted subsequent to service with the veteran's service, or 
showing that it was manifested compensably within one year 
from that service.  


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for a psychiatric disorder is 
reopened.  38 U.S.C. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).

2.  The claim for service connection for schizophrenia is not 
well grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C. § 7105 (West 1991 & Supp. 
1998);  38 C.F.R. § 20.1103 (1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis. Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) (hereinafter, "the 
Court") concluded in Elkins that the Federal Circuit in 
Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the "reasonable-possibility-of-a-
change-in-outcome" test established by Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  There is no duty to assist in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).  See also Winters v. West, 12 
Vet. App. 203 (1999).  Third, if the reopened claim is well 
grounded, VA may evaluate the merits of the claim after 
ensuring that the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1998).  

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet.App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet.App. 216, 220 (1995); 
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).

In the instant case, service connection for a psychiatric 
disorder was denied in a rating decision dated April 1987, on 
the basis that the evidence did not show that the veteran 
manifested a psychiatric disorder during his active service, 
and that although he manifested and was "apparently 
discharged from his last period of military service for a 
personality disorder," personality disorders were not 
disabilities for purposes of VA benefit laws and regulations.  
The veteran indicated disagreement with the decision that 
personality disorders were not disabilities for purposes of 
VA law, but did not perfect an appeal.  The veteran next 
submitted a claim to "reopen" his claim for a nervous 
condition.   

The evidence since that time includes a consultation record, 
dated September 1991, which reports that the veteran is 
hallucinating, and requests evaluation.  A consultation 
report dated October 1991 notes that the veteran heard voices 
and listed an impression of SCUT [schizophrenia, chronic, 
undifferentiated type].  A November 1991 record notes that 
the veteran is running out of medication and admits to 
auditory hallucinations.  Progress notes dated January and 
March 1992 reveal that the veteran is doing "fair" and 
notes the occurrences of hallucinations.  A medical record 
dated April 1992 assesses the veteran with anxiety and 
auditory and visual hallucinations.  Copies of the veteran's 
operative procedure for his nose showed that the veteran 
reported a medical history of "schizophrenic" personality 
disorder.  A progress note dated September 1993 lists an 
impression of SCPT [schizophrenia, chronic, paranoid type].  
A record dated August 1994 notes that the veteran was seen 
for a prescription refill, that he had hallucinations, and 
that he was not homicidal at that time.  

The report of a VA compensation and pension examination, 
dated February 1998, is also of record.  The examiner 
obtained a history from the veteran and stated that the 
veteran presently had auditory hallucinations, past visual 
hallucinations, and present delusions of thought insertion 
and deletion.  The examiner also stated that the veteran 
stated he was first diagnosed with SCPT [schizophrenia, 
chronic, paranoid type] in 1985 without psychotic admissions, 
and that his family "pysch history" was none.  The examiner 
diagnosed the veteran with SCPT [schizophrenia, chronic, 
paranoid type] and assessed a GAF score of 55.  

The Board finds that this evidence is new, in that it has not 
been previously associated with the veteran's claims file, 
and that it presents new information.  Additionally, while 
this evidence may be relevant to the issue of whether the 
veteran manifests a psychiatric disorder other than a 
personality disorder, the Board also finds that this evidence 
does not serve to well ground the veteran's claim.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was harmless.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  The past and current rating 
decisions, statement of the case and supplements, as well as 
the prior Board decision, adequately informed the veteran of 
the lack of evidence to support his claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996). 

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

Turning now to a review of all of the evidence, the veteran's 
service medical records indicate that he was seen in the 
mental health clinic on three occasions in January and 
February 1984 for what was assessed by the examiners as a 
martial problems, and as an adjustment disorder - martial 
problem.   

Also included in the record is a copy of a January 1987 
consultation report that was referenced by the RO in its 
April 1987 decision denying the veteran's original claim.  As 
the claim is reopened, however, the Board will also consider 
this evidence.  That report states that the veteran reported 
visual and auditory hallucinations, and noted that "although 
the [veteran] has had previous contacts with psychiatry, this 
is the first time he has presented with psychotic features.  
The report also notes that the veteran was given testing to 
aid in the diagnostic process, and that he was discharged 
from the military because of behavior problems and received a 
diagnosis of personality disorder.  The examiner noted that 
"Attempts to interview the patient were hampered by his 
angry tirades against the Air Force and his excessive concern 
about compensation issues."  The examiner also noted that 
"he was quite resistant to taking the tests, but did comply.  
However, it took the patient two afternoons to complete the 
testing.  He repeatedly asked if he would get paid if the 
tests showed he was "crazy" and commented on the fact that 
he was not getting paid for taking the tests."  The examiner 
stated in the summary section of the report that the veteran 
was previously diagnosed with a personality disorder, and 
currently presents with complaints of hallucinations.  While 
the [veteran's] test profile is not indicative of frank 
psychotic behavior, such as auditory or visual 
hallucinations, it suggests a severe disturbance of 
prepsychotic or psychotic nature characterized by 
grandiosity, delusions of persecution, and ideas of 
reference.  A diagnosis of paranoid schizophrenia is often 
associated with this test profile.  In addition, the data 
suggests the possibility of drug abuse, and indicate the 
presence of a severe personality disorder with anti-social, 
paranoid, and narcissistic features.  

Although the new evidence now shows that the veteran has been 
diagnosed with schizophrenia disorders as recently as 1998, 
it still does not show that the veteran's schizophrenia 
disorder, or any other mental disorder, is related to the 
veteran's active service, or manifested within one year 
thereof.  The January 1987 record does show that the 
veteran's test results were indicative of a severe 
disturbance of a prepsychotic or of a psychotic nature at 
that time.  In addition, the examiner also noted that 
"although the [veteran] has had previous contacts with 
psychiatry, this is the first time he has presented with 
psychotic features."  Thus, although the examination 
concluded that a "diagnosis of paranoid schizophrenia is 
often associated with this test profile," that report does 
not show that the veteran manifested schizophrenia during his 
active service or within one year of that service.  As 
indicated above, such a nexus finding is required to be shown 
by medical evidence in order to well ground the veteran's 
claim.  

The Board notes that the veteran argues, or that it has been 
asserted on his behalf, that the personality disorder he 
manifested during his active service was in fact a indicator 
or manifestation of his subsequently diagnosed schizophrenia.  
However, the Board must point out that the Court of Appeals 
for Veterans Claims has made it a requirement that any 
connection between an inservice disorder and a current 
disorder be shown by medical evidence.  That is, if the 
veteran were to submit an opinion by a medical professional 
stating such a relationship, or clinical evidence showing 
that a current disorder is related to active service, such a 
relationship would be shown.  However, as no such evidence 
has been presented in this case, the Board must find that the 
veteran's claim is not well grounded, and it must be denied.  

The Board notes that the Court has held that when a claimant 
fails to submit a well-grounded claim under 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1998), VA has a duty under 
38 U.S.C. § 5103(a) (West 1991 & Supp. 1998) to advise the 
claimant of the evidence required to complete his 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the case at hand, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the supplemental statement 
of the case, together with the Decision of the Board issued 
in conjunction with this appeal, advises the veteran of the 
requirements of a well-grounded claim.


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.


REMAND



The rating code for deviation of a nasal septum was changed 
effective October 7, 1996.  As the code is arguably different 
than its predecessor, the veteran should be evaluated under 
that code to satisfy due process.  Although the Board regrets 
the delay, the case is REMANDED to the RO for the following:


1.  The RO should evaluate the veteran's 
claim both under the regulations in 
effect prior to October 7, 1996 and 
subsequent to that date. 


No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

